Citation Nr: 1643629	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  09-27 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as due to the Veteran's service-connected bilateral hallux valgus.  

2.  Entitlement to service connection for depression, to include as due to the Veteran's service-connected bilateral hallux valgus, and as due to a back disability.

3.  Entitlement to a compensable rating for hallux valgus of the right foot.

4.  Entitlement to a compensable rating for hallux valgus of the left foot.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 1976, and from December 1977 to December 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In July 2009, the Veteran requested a hearing before the Board, however, in a May 2014 correspondence, the Veteran withdrew his request.  38 C.F.R. § 20.702(e).

In an April 2010 correspondence, the Veteran indicated that was unable to work in construction due to his bilateral hallux valgus.  Under Rice v. Shinseki, the Board has jurisdiction over a TDIU claim as part and parcel of the Veteran's increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).  This issue has been separately characterized in the issues above in accordance with that decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Initially, in his application for compensation benefits, the Veteran indicated that his depression began in November 2004 and his claimed back disability began in September 2005.  Further, treatment records dated in April 2007 indicate that the Veteran sustained a work-related spine injury approximately three years prior following heavy lifting.  Thus, additional treatment records may be available and should be obtained and associated with the claims file.  See 38 C.F.R. § 3.159 (c).  Additionally, the Veteran should be provided VCAA notice as to secondary service connection as pertaining to back and depression claims.  38 C.F.R. § § 3.159.

Regarding the Veteran's back claim, the Veteran contends that he has a back disability either due to his service or due to his service-connected bilateral hallux valgus.  Presently, the evidence includes evidence of in-service back pain, a present diagnosis of degenerative disc disease as well as some evidence of a post-service work-related back injury.  The Board may not make medical determinations and the etiology of the Veteran's present back disability.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Following the development requested above, the Veteran should be afforded a VA examination to determine the etiology of any back disability found.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. §§ 3.159 (c)(4), 3.310.

Moreover, because the Veteran asserts, in part, that his depression is due to his back disability, those issues are intertwined and the depression issue may not be adjudicated until a determination is made on the Veteran's claim for service connection for a back disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

Further, as indicated in the Introduction, the Board has assumed jurisdiction over the reasonably-raised TDIU claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran must be informed of how to substantiate entitlement to a TDIU in compliance with the duty to notify.  In compliance with the duty to assist in substantiating his entitlement to a TDIU, the Veteran shall be asked to complete VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), as well as, to submit or identify and authorize the release of any pertinent evidence.  

Finally, in an October 2016 informal hearing presentation, the Veteran asserted that his hallux valgus was worse since his last VA examination, which took place in January 2009.  A new examination is appropriate when there is an assertion of an increase in severity since the last examination.  See VAOPGCPREC 11-95 (1995).  
Thus, the Veteran should be provided with another VA examination to determine the current severity of his bilateral hallux valgus.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran VCAA notice for the claim for service connection for a back disability and depression on a secondary service connection basis.

2.  Contact the Veteran and elicit from him the appropriate information and consent to obtain any outstanding VA and/or private treatment records with respect to his back, depression and hallux valgus claims, to include evidence pertaining to a work-related injury to the spine.

After securing the appropriate consent from the Veteran, VA should attempt to obtain any such treatment records that have not been previously associated with the  claims file.

3.  Provide the Veteran with notice as to the evidence and information necessary to substantiate a claim for TDIU and request the Veteran to complete VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  Allow him a reasonable opportunity to respond.  

4.  Schedule the Veteran for a VA medical examination in regard to entitlement to service connection for a back disability, to include as secondary to his service connected bilateral hallux valgus.  All indicated tests should be completed.  The claims file, including a copy of this remand, should be made available to the examiner for review in conjunction with the examination.  A complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

The examiner is then requested to furnish an opinion as to whether: 

a) it is at least as likely as not (a 50 percent probability or greater) that the Veteran's spine disability is related to his active military service; and whether

b) it is at least as likely as not (a 50 percent probability or greater) that the Veteran's service connected bilateral hallux valgus has proximately caused or aggravated his spine disability.

The examiner is requested to provide a complete rationale for any opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Schedule the Veteran for a VA examination by the appropriate medical specialist to evaluate the current severity of the Veteran's bilateral hallux valgus.  The claims file, including a copy of this remand must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing, and nonweight-bearing.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

If it is not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

If the examiner concludes that it is not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for such determination.  

The examiner is also asked to comment as to whether the Veteran's bilateral hallux valgus is characterized as "moderate," "moderately severe," or "severe."

An explanation should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

6.  Upon completion of the foregoing, readjudicate the Veteran's claims based on a review of the entire evidentiary record.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




